EMPLOYMENT AGREEMENT
 
This AGREEMENT, dated as of August 1, 2015, is by and between American Axle &
Manufacturing Holdings, Inc., a Delaware corporation (the “Company”), and
Michael K. Simonte (the “Executive”).
 
WHEREAS, the Executive has been appointed by the Board of Directors of the
Company (the “Board”) as the President of the Company on an at-will basis; and
 
WHEREAS, the Company and the Executive desire to provide for the continued
employment of the Executive on the terms and conditions set forth in this
Agreement effective as of the date hereof;
 
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
 
1.            Employment and Duties.
 
(a)          General.  Subject to the terms and conditions hereof, the Executive
shall serve as President of the Company and will have the full powers,
responsibilities and authorities customary for the president of corporations of
the size, type and nature of the Company.  The Executive shall report to the
Chief Executive Officer of the Company (the “CEO”).  The Executive’s principal
place of employment shall be the principal offices of the Company currently
located in Detroit, Michigan, subject to such reasonable travel as the
performance of his duties and the business of the Company may require.
 
(b)          Exclusive Services.  For so long as the Executive is employed by
the Company, the Executive shall devote his full business working time to his
duties hereunder, shall faithfully serve the Company, shall in all respects
conform to and comply with the lawful and good faith directions and instructions
given to him by the CEO and shall use his best efforts to promote and serve the
interests of the Company.  Further, the Executive shall not, directly or
indirectly, render material services to any other person or organization without
the consent of the CEO or otherwise engage in activities that would interfere
significantly with the faithful performance of his duties
hereunder.  Notwithstanding the foregoing, the Executive may (i) serve on
corporate, civic or charitable boards provided that, on and after the Effective
Date hereof, the Executive provides the Board, in writing, with a list of such
boards and receives the consent of the Board to serve on such boards and
(ii) engage in charitable activities, provided that such activities do not
contravene the first sentence of this Section 1(b).
 
2.            Term.  The Executive’s employment under this Agreement shall
commence as of August 1, 2015 (the “Effective Date”) and shall terminate on the
earlier of (i) the termination of the Executive’s employment under this
Agreement or (ii) July 31, 2018; provided that upon a Change in Control (as
defined in Section 5(d) of this Agreement) of the Company, the term of this
Agreement shall be automatically extended until the date that is two years
following the date on which the Change of Control is deemed to have occurred;
provided, further, that the term of this Agreement shall be automatically
extended for additional one-year terms unless written notice of either party’s
intention not to extend has been given to the other party at least 60 days prior
to the expiration of the then-effective term.  The period from the Effective
Date until the termination of the Executive’s employment under this Agreement,
including, if applicable, any extension(s), is referred to herein as the “Term.”
 
 
1

--------------------------------------------------------------------------------

 
 
3.            Compensation and Other Benefits.  Subject to the provisions of
this Agreement, the Company shall pay and provide the following compensation and
other benefits to the Executive during the Term as compensation for services
rendered hereunder:
 
(a)           Base Salary.  Effective August 1, 2015, the Company shall pay to
the Executive an annual salary (the “Base Salary”) at the rate of $640,000,
payable in substantially equal installments at such intervals as may be
determined by the Company in accordance with its ordinary payroll practices as
established from time to time.  During the Term, the Compensation Committee of
the Board shall review the Base Salary, not less often than annually, and may
increase the Base Salary in its sole discretion.
 
(b)          Annual Bonus.  The Executive shall be entitled to participate in
the annual incentive bonus plans applicable to executive officers of the
Company in accordance with their terms as in effect from time to time and
subject to such other terms as the Board, in its sole discretion, may
approve.  The initial target amount of the Executive’s annual bonus shall be
100% of his Base Salary.  The Compensation Committee of the Board shall review
the target amount not less than annually and may increase the target amount in
its sole discretion.
 
(c)           Long-Term Incentive Plan.  The Executive shall be entitled to
participate in the cash and equity long-term incentive plans applicable to
executive officers of the Company in accordance with their terms as in effect
from time to time and subject to such other terms as the Board, in its sole
discretion, may approve.  Effective January 1, 2016, the target amount of the
Executive’s long-term incentive award shall be 220% of his Base Salary.  The
Compensation Committee of the Board shall review the target amount not less than
annually and may increase, but not decrease, the target amount in its sole
discretion.
 
(d)           Benefit Plans.  The Executive shall be entitled to participate, on
the same basis and at the same level as generally available to other executive
officers of the Company, in any group insurance, hospitalization, medical,
health and accident, disability, deferred compensation and retirement plans and
other plans or programs of the Company now existing or hereafter established in
accordance with the terms of the plans, as in effect from time to time.
 
(e)           Life Insurance.  The Executive shall be entitled to
executive-level life insurance in an amount equal to four times the Base Salary
pursuant to the Company’s policy as in effect from time to time.  The Executive
shall also be eligible to participate in the Company’s personal umbrella life
insurance program applicable to executive officers as in effect from time to
time.
 
(f)           Savings and Retirement Plans.  The Executive shall be entitled to
participate in all savings and retirement plans applicable generally to other
executive officers of the Company, in accordance with the terms of the plans, as
may be amended from time to time, including, without limitation, the Amended and
Restated American Axle & Manufacturing, Inc. Supplemental Executive Retirement
Program.
 
 
2

--------------------------------------------------------------------------------

 
 
(g)           Expenses.  The Company shall reimburse the Executive for
reasonable travel and other business-related expenses incurred by the Executive
in the fulfillment of his duties hereunder upon presentation of
written documentation thereof, in accordance with the business expense
reimbursement policies and procedures of the Company as in effect from time to
time.  Payments with respect to reimbursements of expenses shall be made
consistent with the Company’s reimbursement policies and procedures and in no
event later than the last day of the calendar year following the calendar year
in which the relevant expense is incurred.
 
(h)           Vacation.  The Executive shall be entitled to vacation time
consistent with the applicable policies of the Company for other senior
executives of the Company as in effect from time to time.
 
4.            Termination of Employment.  Subject to this Section 4, the
Company shall have the right to terminate the Executive’s employment at any
time, with or without Cause (as defined in Section 5 below), and the Executive
shall have the right to terminate his employment at any time, with or without
Good Reason (as defined in Section 5 below).
 
(a)           Termination Due to Death or Disability.  The Executive’s
employment under this Agreement will terminate upon the Executive’s death and
may be terminated by the Company upon not less than 30 days’ written notice to
the Executive upon the Executive’s Disability (as defined in
Section 5 below).  In the event the Executive’s employment terminates as a
result of the Executive’s death or Disability, the Company shall pay to the
Executive (or his estate, as applicable) the Base Salary through and including
the date of termination and any bonus earned, but unpaid, for the year prior to
the year in which the Executive’s Separation from Service (as defined in
Section 4(b) below) or death occurs notwithstanding anything to the contrary in
an applicable plan or award document and any other amounts or benefits required
to be paid or provided by law or under any plan, program, policy or practice of
the Company (“Other Accrued Compensation and Benefits”), payable within 30 days
of the Executive’s Separation from Service by reason of death or
Disability.  The Executive shall have no further right to receive any other
compensation or benefits after such termination of employment.
 
(b)           Termination for Cause; Resignation Without Good Reason.  If, prior
to the expiration of the Term, the Executive incurs a “Separation from Service”
within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of
1986, as amended (the “Code”) by reason of the Company’s termination of the
Executive’s employment for Cause (as defined in Section 5 below) or if the
Executive resigns from his employment hereunder other than for Good Reason (as
defined in Section 5 below), the Executive shall only be entitled to payment of
his Other Accrued Compensation and Benefits, payable in accordance with
Company policies and practices and in no event later than 30 days after the
Executive’s Separation from Service.  The Executive shall have no further right
to receive any other compensation or benefits after such termination or
resignation of employment.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Termination by the Company Without Cause or Resignation by the
Executive for Good Reason Not in Connection with a Change in Control.  If, prior
to the expiration of the Term and not on or within two years after a Change in
Control, either the Executive incurs a Separation from Service by reason of the
Company’s termination of the Executive’s employment without Cause, or the
Executive resigns from his employment for Good Reason, the Executive shall
receive the Other Accrued Compensation and Benefits and, subject to
Section 4(e), the Company shall (i) continue to pay the Executive the Base
Salary (at the rate in effect on the date the Executive’s employment is
terminated) in accordance with the Company’s ordinary payroll practices in
effect from time to time for a period of two years commencing on the 60th day
following the Executive’s Separation from Service, (ii) provide the Executive
with outplacement service consistent with those provided to executive officers
of the Company in an amount up to $30,000 and (iii) provide the Executive and
his eligible dependents with continued participation in the Company’s group
medical plans applicable to other executive officers (as in effect from time to
time) for a period of two years following the Executive’s Separation from
Service or, in the event such participation is not permitted, a cash payment
equal to the value of the benefit continuation, payable in three semi-annual
installments beginning 60 days following the Executive’s Separation from
Service.  The Executive shall continue to be obligated to pay his share of
premiums, deductibles and co-payments.  In the event that the Executive obtains
subsequent employment and is eligible to participate in the group medical plans
of his new employer, any benefits provided under the Company’s group medical
plans shall be secondary to the benefits provided under the group medical plans
of the Executive’s new employer.  The Executive agrees to promptly notify the
Company in the event that he becomes eligible to participate in such other
plans.
 
(d)           Termination by the Company Without Cause or Resignation by the
Executive for Good Reason On or Within Two Years After a Change in Control.  If,
prior to the expiration of the Term and on or within two years after a Change in
Control, either the Executive incurs a Separation from Service by reason of the
Company’s termination of the Executive’s employment without Cause, or the
Executive resigns from his employment for Good Reason, the Executive shall
receive the Other Accrued Compensation and Benefits and, subject to
Section 4(e), the Company shall provide the Executive with the following:
 
(i)           a cash amount equal to two (2) times the Executive’s Base Salary
(at the rate in effect on the date on which the Executive’s Separation from
Service occurs);
 
(ii)           a cash amount equal to two (2) times the greater of (a) the
target annual bonus amount for the year in which the Change in Control occurs;
or (b) the target annual bonus amount for the year in which the Executive’s
Separation from Service occurs;
 
(iii)           (A)           a prorated target annual bonus (as in effect as of
the date on which the Change in Control is consummated) for the year of
termination if the Separation from Service occurs during the calendar year in
which the Change in Control occurs; or (B) the greater of (x) the prorated
target annual bonus for the year of termination or (y) the prorated target
annual bonus for the year in which the Change in Control occurred, if the
Separation from Service occurs in a calendar year following the calendar year in
which the Change in Control occurs;
 
 
4

--------------------------------------------------------------------------------

 
 
(iv)          outplacement service costs incurred (which shall include
appropriate itemization and substantiation of expenses incurred) within the
24-month period immediately following the Executive’s Separation from Service,
subject to a maximum amount of $30,000; provided that such claims for
reimbursement are submitted to the Company within 90 days following the date of
invoice; and
 
(v)           continued participation for the Executive and his eligible
dependents in the Company’s medical, dental and vision plans, as in effect from
time to time, at then-existing participation and coverage levels, for a period
of two years following the Executive’s Separation from Service or, in the event
such participation is not permitted or advisable or the Company, in its sole
discretion, elects, a cash payment equal (in the Company’s determination) to the
value of the benefit continuation, payable in two annual installments beginning
60 days following the Executive’s Separation from Service.
 
The amounts payable pursuant to Sections 4(d)(i), (ii) and (iii) shall be paid
to the Executive in accordance with the Company’s ordinary payroll practices in
effect from time to time for a period of two years commencing on the 60th day
following the Executive’s Separation from Service; provided, that (x) any
portion of these payments subject to the “short-term deferral” exception under
Section 409A of the Code plus (y) an amount equal to two times the IRC
Section 401(a)(17) limit for the applicable year (each of (x) and (y) determined
as of the Separation from Service), shall be paid to the Executive in a cash
lump sum on the 60th day following the Executive’s Separation from Service; and
provided further, that the balance of any payments then remaining shall be paid
to the Executive commencing on March 15 of the year following the year in which
the Executive’s Separation from Service occurred in accordance with the
Company’s ordinary payroll practices in effect from time to time for the balance
of the two-year period.
 
The Executive and his eligible dependents shall continue to be obligated to pay
all premiums, deductibles and co-payments.  In the event that the Executive
obtains subsequent employment and is eligible to participate in the group
medical plans of his new employer, any obligation to provide benefits under the
Company’s medical, dental and vision plans or payment in lieu of such benefits
shall immediately cease.  The Executive agrees to promptly notify the Company in
the event that he becomes eligible to participate in such other plans.  Nothing
in this Section 4(d) shall be construed to impair or reduce the Executive’s
rights under COBRA or other applicable law.
 
Notwithstanding anything to the contrary in this Agreement, any termination
without Cause that occurs prior to a Change in Control but which the Executive
reasonably demonstrates (x) was at the request of a third party, or (y) arose in
connection with or in anticipation of a Change in Control which actually occurs,
shall constitute a termination without Cause occurring on such Change in Control
for purposes of this Agreement.
 
Nothing in this Section 4(d) shall be construed to (i) alter or amend any
vesting or other terms and conditions of any equity-based compensation awards
under the Company’s equity incentive compensation plans (including, but not
limited to, the Amended and Restated American Axle & Manufacturing Holdings,
Inc. 2012 Omnibus Incentive Plan or any successor plan), which shall be governed
by the terms and conditions set forth in the equity incentive compensation plans
and separate written grant agreements, or (ii) impair or reduce the Executive’s
right to any other accrued but unpaid compensation or benefits or create a right
or entitlement to any additional senior executive retirement benefit.
 
 
5

--------------------------------------------------------------------------------

 
 
(e)           Execution and Delivery of Release; Restrictive Covenants.  The
Company shall not be required to make the payments and provide the benefits
provided for under Section 4(c) or Section 4(d) unless (i) the Executive
executes and delivers to the Company, within 60 days following the Executive’s
Separation from Service, a general waiver and release of claims substantially in
the form attached hereto as Exhibit A and the release has become effective and
irrevocable in its entirety and (ii) the Executive remains in material
compliance with the restrictive covenants (the “Restrictive Covenants”) set
forth in Sections 7 through 10 of this Agreement.  Should the Executive revoke
all or any portion of the release within any such revocation period, then the
Executive will be treated hereunder as if he did not execute the release.  The
Executive’s failure or refusal to sign the release (or the revocation of such
release in accordance with applicable laws) or the Executive’s failure to
materially comply with the release or Restrictive Covenants shall result in
(i) the forfeiture of the payments and benefits payable under Section 4(c) or
Section 4(d) and (ii) the repayment by the Executive to the Company of any
amounts previously paid to him pursuant to Section 4(c) or Section 4(d), as
applicable.  (For the avoidance of doubt, amounts payable pursuant to
Section 4(c) or Section 4(d) are partial consideration for the Executive’s
compliance with the Restrictive Covenants).
 
(f)           Notice of Termination.  Any termination of employment by the
Company or the Executive shall be communicated by a written “Notice of
Termination” to the other party hereto given in accordance with Section 25 of
this Agreement, except that the Company may waive the requirement for such
Notice of Termination by the Executive.
 
(g)           Resignation from Directorships and Officerships.  The termination
of the Executive’s employment for any reason shall constitute the Executive’s
resignation from (i) any director, officer or employee position the Executive
has with the Company or any affiliate and (ii) all fiduciary positions
(including as a trustee) the Executive may hold with respect to any employee
benefit plans or trusts established by the Company.  The Executive agrees that
this Agreement shall serve as written notice of his resignation in this
circumstance.
 
(h)           Legal Fees.  The Company shall pay all legal fees on a current
basis as incurred by the Executive in connection with the Executive’s
enforcement of his rights under Section 4(d); provided that such claims for
reimbursement are submitted to the Company within 90 days following the date of
invoice; provided, however, that in the event a court of competent jurisdiction
holds in a final, non-appealable decision that all of the Executive’s claims
were entirely without merit or frivolous, the Executive shall repay all legal
fees paid by the Company on the Executive’s behalf.
 
5.           Definitions.
 
(a)           Cause.  For purposes of this Agreement, “Cause” shall mean the
termination of the Executive’s employment because of:
 
 
6

--------------------------------------------------------------------------------

 
 
(i)           any act or omission that constitutes a material breach by the
Executive of his obligations under this Agreement;
 
(ii)           the willful and continued failure or refusal of the Executive to
perform the duties reasonably required of him as the President of the Company;
 
(iii)          the Executive’s conviction of, or plea of nolo contendere to,
(A) any felony or (B) another crime involving dishonesty or moral turpitude or
which reflects negatively upon the Company or otherwise impairs or impedes its
operations;
 
(iv)          the Executive’s engaging in any misconduct, negligence, act of
dishonesty, violence or threat of violence (including any violation of federal
securities laws) that is materially injurious to the Company or any of its
subsidiaries or affiliates;
 
(v)           the Executive’s material breach of a Restrictive Covenant or any
material written policy of the Company or any of its subsidiaries or affiliates;
 
(vi)          the Executive’s refusal to follow the directions of the Board; or
 
(vii)         any other willful misconduct by the Executive which is materially
injurious to the financial condition or business reputation of the Company or
any of its subsidiaries or affiliates;
 
provided, however, that no event or condition described in clauses (i), (ii) and
(iv) through (vii) shall constitute Cause unless (x) the Company first gives the
Executive 45 days written notice of its intention to terminate his employment
for Cause and the grounds for such termination, (y) such grounds for termination
(if susceptible to correction) are not corrected by the Executive within 30 days
of his receipt of such notice (or, in the event that such grounds cannot be
corrected within such 30-day period, the Executive has not taken all reasonable
steps within such 30-day period to correct such grounds as promptly as
practicable thereafter) and (z) the Company actually terminates the Executive’s
employment with the Company within 30 days following the expiration of the
30 day cure period; provided, further, that no act or omission on the
Executive’s part shall be considered “willful” if it is done by him in good
faith and with a reasonable belief that Executive’s conduct was lawful and in
the best interest of the Company.  If the Executive cures the conduct that is
the basis for the potential termination for Cause within such 30-day period, the
Company’s notice of termination shall be deemed withdrawn.
 
(b)           Disability.  For purposes of this Agreement, “Disability” shall be
defined in the same manner as such term or a similar term is defined in the
Company long-term disability plan applicable to the Executive.
 
(c)           Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean the termination of employment by the Executive because of the occurrence of
any of the following events without the Executive’s prior written consent:
 
(i)           a material decrease in the Executive’s compensation or a failure
by the Company to pay material compensation in connection with his employment;
 
 
7

--------------------------------------------------------------------------------

 
 
(ii)           a material diminution of the responsibilities, positions,
authority or titles or reporting responsibilities of the Executive from those
set forth in this Agreement (other than solely as a result of the
Company ceasing to be a publicly-traded company);
 
(iii)          the Company requiring the Executive to be based at any office or
location more than 50 miles from Detroit, Michigan; or
 
(iv)          a material breach by the Company of any term of this Agreement;
 
provided, however, that no event or condition described in clauses (i) through
(iv) shall constitute Good Reason unless (x) the Executive gives the
Company (A) 45 days advance notice of termination in writing and
(B) written notice of the grounds for such termination within 90 days of the
Executive first becoming aware of the event giving rise to Good Reason (such
notice shall describe the conduct that is the basis for the potential
termination for Good Reason), (y) such grounds for termination (if susceptible
to correction) are not corrected by the Company within 30 days of its receipt of
such notice (or, in the event that such grounds cannot be corrected within such
30-day period, the Company has not taken all reasonable steps within such 30-day
period to correct such grounds as promptly as practicable thereafter) and
(z) the Executive actually terminates his employment with the Company within
30 days following the expiration of the 30 day cure period.  If the
Company cures the conduct that is the basis for the potential termination for
Good Reason within such 30 day period, the Executive’s notice of termination
shall be deemed withdrawn.  If the Executive does not give notice to the
Company as described in this Section 5(c), the Executive’s right to claim Good
Reason termination on the basis of such event shall be deemed
waived.  Notwithstanding the above, it shall not be an event of Good Reason for
the Company to establish, maintain or modify any compensation recovery, clawback
or similar policies generally applicable to senior executives of the Company or
to subject any amounts payable to the Executive to such policies as then in
effect.
 
(d)           Change in Control:  For purposes of this Agreement, “Change in
Control” means any one of the following:
 
(i)           any person or entity, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, other than
the Company or a wholly-owned subsidiary thereof or any employee benefit plan of
the Company or any of its subsidiaries, becomes the beneficial owner of the
Company’s securities having 30% or more of the combined voting power of the then
outstanding securities of the Company that may be cast for the election of
directors of the Company (other than as a result of an issuance of securities
initiated by the Company in the ordinary course of business);
 
(ii)           as the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sale of assets or
contested election, or any combination of the foregoing transactions, less than
a majority of the combined voting power of the then outstanding securities of
the Company or any successor corporation or entity entitled to vote generally in
the election of the directors of the Company or such other corporation or entity
after such transaction are held in the aggregate by the holders of the Company’s
securities entitled to vote generally in the election of directors of the
Company immediately prior to such transaction;
 
 
8

--------------------------------------------------------------------------------

 
 
(iii)          during any period of two consecutive years, individuals who at
the beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s stockholders, of each director of the
Company first elected during such period was approved by a vote of at least
two-thirds of the directors of the Company then still in office who were
directors of the Company at the beginning of any such period; or
 
(iv)          the stockholders of the Company approve a plan of complete
liquidation of the Company or the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a liquidation of the
Company into a wholly owned subsidiary.
 
For purposes of this Agreement, a Change in Control shall be deemed to have
occurred on the date the Change in Control is consummated.
 
6.            Limitations on Severance Payment and Other Payments or Benefits.
 
(a)           Payments.  Notwithstanding any provision of this Agreement, if any
portion of the severance payments or any other payment under this Agreement, or
under any other agreement with the Executive or plan or arrangement of the
Company or its affiliates (in the aggregate, “Total Payments”), would constitute
an “excess parachute payment” and would, but for this Section 6, result in the
imposition on the Executive of an excise tax under Code Section 4999, then the
Total Payments to be made to the Executive shall either be (i) delivered in
full, or (ii) delivered in the greatest amount such that no portion of such
Total Payment would be subject to the Excise Tax, whichever of the foregoing
results in the receipt by the Executive of the greatest benefit on an after-tax
basis (taking into account the Executive’s actual marginal rate of federal,
state and local income taxation and the Excise Tax).
 
(b)           Determinations.  Within thirty (30) days following the Executive’s
termination of employment or notice by one party to the other of its belief that
there is a payment or benefit due the Executive that will result in an excess
parachute payment, the Company, at the Company’s expense, shall select a
nationally recognized certified public accounting firm (which may be the
Company’s independent auditors) (“Accounting Firm”) reasonably acceptable to the
Executive, to determine (i) the Base Amount (as defined below), (ii) the amount
and present value of the Total Payments, (iii) the amount and present value of
any excess parachute payments determined without regard to any reduction of
Total Payments pursuant to Section 6(a), and (iv) the net after-tax proceeds to
the Executive, taking into account the tax imposed under Code Section 4999 if
(x) the Total Payments were reduced in accordance with Section 6(a) or (y) the
Total Payments were not so reduced.  If the Accounting Firm determines that
Section 6(a)(ii) above applies, then the Total Payments hereunder or any other
payment or benefit determined by such Accounting Firm to be includable in Total
Payments shall be reduced or eliminated so that there will be no excess
parachute payment.  In such event, payments or benefits included in the Total
Payments shall be reduced or eliminated by applying the following principles, in
order:  (1) the payment or benefit with the later possible payment date shall be
reduced or eliminated before a payment or benefit with an earlier payment date;
and (2) cash payments shall be reduced prior to non-cash benefits; provided that
if the foregoing order of reduction or elimination would violate Code
Section 409A, then the reduction shall be made pro rata among the payments or
benefits included in the Total Payments (on the basis of the relative present
value of the parachute payments).
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           Definitions and Assumptions.  For purposes of this
Agreement:  (i) the terms “excess parachute payment” and “parachute payments”
shall have the meanings assigned to them in Code Section 280G and such
“parachute payments” shall be valued as provided therein; (ii) present value
shall be calculated in accordance with Code Section 280G(d)(4); (iii) the term
“Base Amount” means an amount equal to the Executive’s “annualized includible
compensation for the base period” as defined in Code Section 280G(d)(1);
(iv) for purposes of the determination by the Accounting Firm, the value of any
noncash benefits or any deferred payment or benefit shall be determined in
accordance with the principles of Code Sections 280G(d)(3) and (4) and (v) the
Executive shall be deemed to pay federal income tax and employment taxes at his
actual marginal rate of federal income and employment taxation, and state and
local income taxes at his actual marginal rate of taxation in the state or
locality of the Executive’s domicile (determined in both cases in the
calendar year in which the termination of employment or notice described in
Section 6(b) above is given, whichever is earlier), net of the maximum reduction
in federal income taxes that may be obtained from the deduction of such state
and local taxes.  The Restrictive Covenants have substantial value to the
Company and a portion of any Total Payments made to the Executive are in
consideration of such covenants.  For purposes of calculating the “excess
parachute payment” and the “parachute payments”, the parties intend that an
amount equal to at least the highest Base Salary during the 12 month period
immediately prior to his termination of employment shall be in consideration of
the Restrictive Covenants.  The Accounting Firm shall consider all relevant
factors in appraising the fair value of such covenants and in determining the
amount of the Total Payments that shall not be considered to be a “parachute
payment” or “excess parachute payment”.  The determination of the Accounting
Firm shall be addressed to the Company and the Executive and such determination
shall be binding upon the Company and the Executive.
 
7.            Confidentiality.
 
(a)           Confidential Information.  (i)  The Executive agrees that he will
not at any time, except with the prior written consent of the Company or any of
its subsidiaries or affiliates (collectively, the “Company Group”) or, to the
extent permitted pursuant to Section 7(a)(ii),  as required by law, directly or
indirectly, reveal, divulge or disclose to any person, entity or other
organization (other than any member of the Company Group or its respective
employees, officers, directors, shareholders or agents) or use for the
Executive’s own benefit any information deemed to be confidential by any member
of the Company Group (“Confidential Information”) relating to the assets,
liabilities, employees, goodwill, business or affairs of any member of the
Company Group, including, without limitation, any information concerning
customers, business plans, marketing data, or other confidential information
known to the Executive by reason of the Executive’s employment by, shareholdings
in or other association with any member of the Company Group; provided that such
Confidential Information does not include any information which (A) is available
to the general public or is generally available within the relevant business or
industry other than as a result of the Executive’s action or (B) is or becomes
available to the Executive after his Separation from Service on a
non-confidential basis from a third-party source provided that such third-party
source is not bound by a confidentiality agreement or any other obligation of
confidentiality.  Confidential Information may be in any medium or form,
including, without limitation, physical documents, electronic files or disks,
videotapes, audiotapes, and oral communications.
 
 
10

--------------------------------------------------------------------------------

 
 
(ii)           In the event that the Executive becomes legally compelled to
disclose any Confidential Information, the Executive shall provide the
Company with prompt written notice so that the Company may seek a protective
order or other appropriate remedy.  In the event that such protective order or
other remedy is not obtained, the Executive shall furnish only that portion of
such Confidential Information or take only such action as is legally required by
binding order and shall exercise his reasonable efforts to obtain reliable
assurance that confidential treatment shall be accorded any such Confidential
Information.  The Company shall promptly pay (upon receipt of invoices and any
other documentation as may be requested by the Company) all reasonable expenses
and fees incurred by the Executive, including attorneys’ fees, in connection
with his compliance with the immediately preceding sentence.
 
(b)           Exclusive Property.  The Executive confirms that all Confidential
Information is and shall remain the exclusive property of the
Company Group.  All business records, papers and documents kept or made by the
Executive relating to the business of the Company Group shall be and remain the
property of the Company Group.  Upon the request and at the expense of the
Company Group, the Executive shall promptly make all disclosures, execute all
instruments and papers and perform all acts reasonably necessary to vest and
confirm in the Company Group, fully and completely, all rights created or
contemplated by this Section 7.
 
8.            Non-Competition.  The Executive agrees that during his employment
with the Company and for a period of two years commencing on the Executive’s
Separation from Service (the “Restricted Period”), the Executive shall not,
without the prior written consent of the Company, directly or indirectly, and
whether as principal or investor or as an employee, officer, director, manager,
partner, consultant, agent or otherwise, alone or in association with any other
person, firm, corporation or other business organization, carry on a business
competitive with the Company in any geographic area in which the Company Group
has engaged in business, or is reasonably expected to engage in business during
such Restricted Period (including, without limitation, any area in which any
customer of the Company Group may be located); provided, however, that nothing
herein shall limit the Executive’s right to own not more than 1% of any of the
debt or equity securities of any business organization that is then filing
reports with the Securities and Exchange Commission pursuant to Sections 13 or
15(d) of the Securities Exchange Act of 1934, as amended.
 
9.            Non-Solicitation.  The Executive agrees that, during his
employment and for the Restricted Period, the Executive shall not, directly or
indirectly, other than in connection with the proper performance of his duties
in his capacity as an executive of the Company, (a) interfere with or attempt to
interfere with any relationship between the Company Group and any of its
employees, consultants, independent contractors, agents or representatives,
(b) employ, hire or otherwise engage, or attempt to employ, hire or otherwise
engage, any current or former employee, consultant, independent contractor,
agent or representative of the Company Group in a business competitive with the
Company Group or (c) induce or attempt to induce any customer, client, supplier,
licensee or other business relation of any member of the Company Group to cease
doing business with any member of the Company Group, or in any way interfere
with the relationship between any member of the Company Group and any customer,
client, supplier, licensee or other business relation of any member of the
Company Group.  As used herein, the term “indirectly” shall include, without
limitation, the Executive’s permitting the use of the Executive’s name by any
competitor of any member of the Company Group to induce or interfere with any
employee or business relationship of any member of the Company Group.
 
 
11

--------------------------------------------------------------------------------

 
 
10.           Assignment of Developments.
 
(a)           The Executive acknowledges that all developments, including,
without limitation, the creation of new products, conferences,
training/seminars, publications, programs, methods of organizing information,
inventions, discoveries, concepts, ideas, improvements, patents, trademarks,
trade names, copyrights, trade secrets, designs, works, reports, computer
software or systems, flow charts, diagrams, procedures, data, documentation and
writings and applications thereof, relating to the business or future business
of the Company that the Executive, alone or jointly with others, has discovered,
suggested, conceived, created, made, developed, reduced to practice, or acquired
during the Executive’s employment with or as a result of the Executive’s
employment with the Company (collectively, “Developments”) are works made for
hire and shall remain the sole and exclusive property of the Company, free of
any reserved or other rights of any kind on the Executive’s part.  The Executive
hereby assigns to the Company all of his rights, titles and interest in and to
all such Developments, if any.  The Executive agrees to disclose to the
Company promptly and fully all future Developments and, at any time upon request
and at the expense of the Company, to execute, acknowledge and deliver to the
Company all instruments that the Company shall prepare, to give evidence and to
take any and all other actions (including, among other things, the execution and
delivery under oath of patent or copyright applications and instruments of
assignment) that are necessary or desirable in the reasonable opinion of the
Company to enable the Company to file and prosecute applications for, and to
acquire, maintain and enforce, all letters patent, trademark registrations or
copyrights covering the Developments in all countries in which the same are
deemed necessary by the Company.  All data, memoranda, notes, lists, drawings,
records, files, investor and client/customer lists, supplier lists and other
documentation (and all copies thereof) made or compiled by the Executive or made
available to the Executive concerning the Developments or otherwise concerning
the past, present or planned business of the Company are the property of the
Company, and will be delivered to the Company immediately upon the termination
of the Executive’s employment with the Company.
 
(b)           If a patent application or copyright registration is filed by the
Executive or on the Executive’s behalf during the Executive’s employment with
the Company or within one year after the Executive’s leaving the Company’s
employ, describing a Development within the scope of the Executive’s work for
the Company or which otherwise relates to a portion of the business of the
Company of which the Executive had knowledge during the Executive’s employment
with the Company, it is to be conclusively presumed that the Development was
conceived by the Executive during the period of such employment.
 
 
12

--------------------------------------------------------------------------------

 
 
11.           Certain Remedies.
 
(a)           Injunctive Relief.  Without intending to limit the remedies
available to the Company Group, the Executive agrees that a breach of any of the
covenants contained in Sections 7 through 10 of this Agreement may result in
material and irreparable injury to the Company Group for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely and that, in the event of such a breach or threat thereof,
any member of the Company Group shall be entitled to seek a temporary
restraining order or a preliminary or permanent injunction, or both, without
bond or other security, restraining the Executive from engaging in activities
prohibited by the covenants contained in Sections 7 through 10 of this Agreement
or such other relief as may be required specifically to enforce any of the
covenants contained in this Agreement.  Such injunctive relief in any court
shall be available to the Company Group in lieu of, or prior to or pending
determination in, any arbitration proceeding.
 
(b)           Extension of Restricted Period.  In addition to the remedies the
Company may seek and obtain pursuant to this Section 11, the Restricted Period
shall be extended by any and all periods during which the Executive shall be
found by a court or arbitrator possessing personal jurisdiction over him to have
been in violation of the covenants contained in Sections 8 and 9 of this
Agreement.
 
12.           Defense of Claims.  The Executive agrees that, during the Term,
and for a period of two years after termination of the Executive’s employment,
upon request from the Company, the Executive will cooperate with the Company in
the defense of any claims or actions that may be made by or against the
Company that affect the Executive’s prior areas of responsibility, except if the
Executive’s reasonable interests are adverse to the Company in such claim or
action.  The Company agrees to promptly reimburse the Executive for all of the
Executive’s reasonable travel and other direct expenses incurred, or to be
reasonably incurred, to comply with the Executive’s obligations under this
Section 12.
 
13.           Section 409A of the Code.
 
(a)           General.  This Agreement is intended to meet the requirements of
Section 409A of the Code, and shall be interpreted and construed consistent with
that intent.  It is intended that the terms “termination” and “termination of
employment” as used herein shall constitute a “Separation from Service” within
the meaning of Section 409A of the Code.
 
(b)           Deferred Compensation.  Notwithstanding any other provision of
this Agreement, to the extent that the right to any payment (including the
provision of benefits) hereunder provides for the “deferral of compensation”
within the meaning of Section 409A(d)(1) of the Code, the payment shall be paid
(or provided) in accordance with the following:
 
(i)           If the Executive is a “Specified Employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date of the Executive’s “Separation
from Service” within the meaning of Section 409A(a)(2)(A)(i) of the Code, then
no such payment shall be made or commence during the period beginning on the
date of the Executive’s Separation from Service and ending on the date that is
six months following the Executive’s Separation from Service or, if earlier, on
the date of the Executive’s death.  The amount of any payment that would
otherwise be paid to the Executive during this period shall instead be paid to
the Executive on the fifteenth day of the first full calendar month following
the end of the period.
 
 
13

--------------------------------------------------------------------------------

 
 
(ii)           Payments with respect to reimbursements of expenses shall be made
in accordance with Company policy and in no event later than the last day of the
calendar year following the calendar year in which the relevant expense is
incurred.  No reimbursement during any calendar year shall affect the amounts
eligible for reimbursement in any other calendar year, except, in each case, to
the extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A of the Code.  Except as
permitted by Section 409A, the right to reimbursement shall not be subject to
liquidation or exchange for another benefit.
 
(iii)          The Company shall not accelerate any payment or the provision of
any benefits under this Agreement or make or provide any such payment or
benefits if such payment or provision of such benefits would, as a result, be
subject to tax under Section 409A of the Code.  If, in the good faith judgment
of the Company, any provision of this Agreement could cause the Executive to be
subject to adverse or unintended tax consequences under Section 409A of the
Code, such provision shall be modified by the Company in its sole discretion to
maintain, to the maximum extent practicable, the original intent of the
applicable provision without violating the requirements of Section 409A of the
Code.  It is understood that each installment is a separate and distinct payment
from all other such payments for purposes of Section 409A of the Code, and that
the timing of payment is within the control of the Company and in no event may
the Executive be permitted to control the year in which any payment occurs.
 
(iv)          The provisions of this Section 13 shall apply notwithstanding any
provisions of this Agreement related to the timing of payments following the
Executive’s termination or resignation of employment.
 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
14.           Source of Payments.  All payments provided under this Agreement,
other than payments made pursuant to a plan which provides otherwise, shall be
paid from the general funds of the Company, and no special or separate fund
shall be established, and no other segregation of assets shall be made, to
assure payment.  The Executive shall have no right, title or interest whatsoever
in or to any investments which the Company may make to aid the Company in
meeting its obligations hereunder.  To the extent that any person acquires a
right to receive payments from the Company hereunder, such right shall be no
greater than the right of an unsecured creditor of the Company.
 
15.           Compensation Recoupment.  All payments and benefits paid or
payable pursuant to this Agreement or any plan, program or arrangement in which
the Executive participates shall be subject to any compensation recoupment,
clawback or similar policies generally applicable to executive officers of the
Company as required by law or as in effect from time to time.  The Company shall
make any determination for clawback or recoupment in its sole discretion and in
accordance with any such policy and applicable law or regulation.
 
16.           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement or otherwise in connection with the Executive’s
employment by the Company that cannot be mutually resolved by the parties to
this Agreement shall be settled exclusively by arbitration in Detroit, Michigan
in accordance with the commercial rules of the American Arbitration Association
before one arbitrator of exemplary qualifications and stature, who shall be
selected jointly by an individual to be designated by the Company and an
individual to be selected by the Executive, or if such two individuals cannot
agree on the selection of the arbitrator, who shall be selected by the American
Arbitration Association, and judgment upon the award rendered may be entered in
any court having jurisdiction thereon.
 
17.           Nonassignability; Binding Agreement.
 
(a)           By the Executive.  This Agreement and any and all rights, duties,
obligations or interests hereunder shall not be assignable or delegable by the
Executive.
 
(b)           By the Company.  This Agreement and all of the Company’s rights
and obligations hereunder shall not be assignable by the Company except as
incident to a reorganization, merger or consolidation, or transfer of all or
substantially all of the Company’s assets.  If the Company shall be merged or
consolidated with another entity, the provisions of this Agreement shall be
binding upon and inure to the benefit of the entity surviving such merger or
resulting from such consolidation.  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to the Executive, to expressly
assume and agree to perform this Agreement in the same manner that the
Company would be required to perform it if no such succession had occurred.  The
provisions of this paragraph shall continue to apply to each subsequent employer
of the Executive hereunder in the event of any subsequent merger, consolidation,
transfer of assets of such subsequent employer or otherwise.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)           Binding Effect.  This Agreement shall be binding upon, and inure
to the benefit of, the parties hereto, any successors to or assigns of the
Company and the Executive’s heirs and the personal representatives of the
Executive’s estate.
 
18.           Withholding.  Any payments made or benefits provided to the
Executive under this Agreement shall be reduced by any applicable withholding
taxes or other amounts required to be withheld by law or contract.
 
19.           Amendment; Waiver.  This Agreement may not be modified, amended or
waived in any manner, except by an instrument in writing signed by both parties
hereto.  The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.
 
20.           Governing Law.  All matters affecting this Agreement, including
the validity thereof, are to be subject to, and interpreted and construed in
accordance with, the laws of the State of Michigan applicable to contracts
executed in and to be performed in that State.
 
21.           Survival of Certain Provisions; Severability.  The rights and
obligations set forth in this Agreement that, by their terms, extend beyond the
Term shall survive the Term.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
alter the validity or enforceability of the other provisions hereof.
 
22.           Entire Agreement; Supersedes Previous Agreements.  This Agreement
contains the entire agreement and understanding of the parties hereto with
respect to the matters covered herein, and supersedes all prior or
contemporaneous negotiations, commitments, agreements and writings with respect
to the subject matter hereof, all such other negotiations, commitments,
agreements and writings shall have no further force or effect, and the parties
to any such other negotiation, commitment, agreement or writing shall have no
further rights or obligations thereunder.
 
23.           Counterparts.  This Agreement may be executed by either of the
parties hereto in counterparts, each of which shall be deemed to be an original,
but all such counterparts shall together constitute one and the same instrument.
 
24.           Headings.  The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
25.           Notices.  All notices or communications hereunder shall be in
writing, addressed as follows:
 
To the Company:
One Dauch Drive
Detroit, Michigan 48211-1198
Attn:  Vice President, Human Resources
 
 
16

--------------------------------------------------------------------------------

 
 
To the Executive:
To the address of the Executive as reflected on the books and records of the
Company
 
All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by personal delivery, upon receipt or (ii) if sent by
electronic mail or facsimile, upon receipt by the sender of confirmation of such
transmission; provided, however, that any electronic mail or facsimile will be
deemed received and effective only if followed, within 48 hours, by a hard copy
sent by certified United States mail.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.
 

  AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.          
 
By:
/s/ Terri M. Kemp                     EXECUTIVE            
By:
/s/ Michael K. Simonte       Michael K. Simonte  

 
 
 
 
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF WAIVER AND MUTUAL RELEASE
 
This Waiver and Mutual Release, dated as of _____________, (this “Release”) by
and between Michael K. Simonte (the “Executive”) and American Axle &
Manufacturing Holdings, Inc., a Delaware corporation (the “Company”).
 
WHEREAS, the Executive and the Company are parties to an Employment Agreement,
dated [________], 2015 (the “Employment Agreement”), which provided for the
Executive’s employment on the terms and conditions specified therein; and
 
WHEREAS, pursuant to Section 4(e) of the Employment Agreement, the Executive has
agreed to execute and deliver a release and waiver of claims of the type and
nature set forth herein as a condition to his entitlement to certain payments
and benefits upon his termination of employment with the Company effective as of
_____________ (the “Termination Date”).
 
NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received or to be
received in accordance with the terms of the Employment Agreement, the Executive
and the Company agree as follows:
 
1.           Return of Property.  On or prior to the Termination Date, the
Executive represents and warrants that he will return all property made
available to him in connection with his service to the Company, including,
without limitation, credit cards, any and all records, manuals, reports, papers
and documents kept or made by the Executive in connection with his employment as
an officer or employee of the Company and its subsidiaries and affiliates, all
computer hardware or software, cellular phones, files, memoranda,
correspondence, vendor and customer lists, financial data, keys and security
access cards.
 
2.           Executive Release.
 
(a)           In consideration of the payments and benefits provided to the
Executive under the Employment Agreement and after consultation with counsel,
the Executive and each of the Executive’s respective heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “Executive Parties”) hereby irrevocably and unconditionally release and
forever discharge the Company and its subsidiaries and affiliates and each of
their respective officers, employees, directors, shareholders and agents
(“Company Parties”) from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, “Claims”), including, without limitation, any
Claims under any federal, state, local or foreign law, that the Executive
Parties may have, or in the future may possess, arising out of (i) the
Executive’s employment relationship with and service as an employee, officer or
director of the Company, and the termination of such relationship or service,
and (ii) any event, condition, circumstance or obligation that occurred, existed
or arose on or prior to the date hereof; provided, however, that the Executive
does not release, discharge or waive (w) any rights to payments and benefits
provided under the Employment Agreement that are contingent upon the execution
by the Executive of this Release, (x) any right the Executive may have to
enforce this Release or the Employment Agreement, (y) the Executive’s
eligibility for indemnification in accordance with the Company’s certificate of
incorporation, bylaws or other corporate governance document, or any applicable
insurance policy, with respect to any liability he incurred or might incur as an
employee, officer or director of the Company, or (z) any claims for accrued,
vested benefits under any long-term incentive, employee benefit or retirement
plan of the Company subject to the terms and conditions of such plan and
applicable law including, without limitation, any such claims under the Employee
Retirement Income Security Act of 1974, as amended.  This Section 2(a) does not
apply to any Claims that the Executive Parties may have as of the date the
Executive signs this Release arising under the Federal Age Discrimination in
Employment Act of 1967, as amended, and the applicable rules and
regulations promulgated thereunder (“ADEA”).  Claims arising under ADEA are
addressed in Section 2(b) of this Release.
 
 
18

--------------------------------------------------------------------------------

 
 
(b)           Executive’s Specific Release of ADEA Claims.  In further
consideration of the payments and benefits provided to the Executive under the
Employment Agreement, the Executive Parties hereby unconditionally release and
forever discharge the Company Parties from any and all Claims that the Executive
Parties may have as of the date the Executive signs this Release arising under
ADEA.  By signing this Release, the Executive hereby acknowledges and confirms
the following:  (i) the Executive was advised by the Company in connection with
his termination to consult with an attorney of his choice prior to signing this
Release and to have such attorney explain to the Executive the terms of this
Release, including, without limitation, the terms relating to the Executive’s
release of claims arising under ADEA, and the Executive has in fact consulted
with an attorney; (ii) the Executive was given a period of not fewer than
[21][451] days to consider the terms of this Release and to consult with an
attorney of his choosing with respect thereto; and (iii) the Executive knowingly
and voluntarily accepts the terms of this Release.  The Executive also
understands that he has seven days following the date on which he signs this
Release (the “Revocation Period”) within which to revoke the release contained
in this paragraph, by providing the Company a written notice of his revocation
of the release and waiver contained in this paragraph.  No such revocation by
the Executive shall be effective unless it is in writing and signed by the
Executive and received by the Company prior to the expiration of the Revocation
Period.
 
3.           Company Release.  The Company, for itself and on behalf of the
Company Parties, hereby irrevocably and unconditionally releases and forever
discharges the Executive Parties from any and all Claims, including, without
limitation, any Claims under any federal, state, local or foreign law, that the
Company Parties may have, or in the future may possess, arising out of (a) the
Executive’s employment relationship with and service as an employee, officer or
director of the Company, and the termination of such relationship or service,
and (b) any event, condition, circumstance or obligation that occurred, existed
or arose on or prior to the date hereof, excepting any Claim which would
constitute or result from conduct by the Executive that would constitute a crime
under applicable state or federal law; provided, however, notwithstanding the
generality of the foregoing, nothing herein shall be deemed to release the
Executive Parties from (x) any rights or claims of the Company arising out of or
attributable to (A) the Executive’s actions or omissions involving or arising
from fraud, deceit, theft or intentional or grossly negligent violations of law,
rule or statute while employed by the Company and (B) the Executive’s actions or
omissions taken or not taken in bad faith with respect to the Company; and
(y) the Executive or any other Executive Party’s obligations under this Release
or the Employment Agreement.
 

--------------------------------------------------------------------------------

1 45 days, to the extent required by ADEA.

 
19

--------------------------------------------------------------------------------

 
 
4.           No Assignment.  The parties represent and warrant that they have
not assigned any of the Claims being released under this Release.
 
5.           Proceedings.
 
(a)           General Agreement Relating to Proceedings.  The parties represent
and warrant that they have not filed, and they agree not to initiate or cause to
be initiated on their behalf, any complaint, charge, or claim against the other
party before any local, state or federal agency, court or other body relating to
the Executive’s employment or the termination thereof, other than with respect
to any claim that is not released hereunder including with respect to the
obligations of the Company to the Executive and the Executive to the
Company under the Employment Agreement (each, individually, a “Proceeding”), and
each party agrees not to participate voluntarily in any Proceeding.  The parties
waive any right they may have to benefit in any manner from any relief (whether
monetary or otherwise) arising out of any Proceeding.
 
(b)           Proceedings Under ADEA.  Section 5(a) shall not preclude the
Executive from filing any complaint, charge or claim challenging the validity of
the Executive’s waiver of Claims arising under ADEA (which is set forth in
Section 2(b) of this Release).  However, both the Executive and the
Company confirm their belief that the Executive’s waiver of claims under ADEA is
valid and enforceable, and that their intention is that all claims under ADEA
will be waived.
 
(c)           Certain Administrative Proceedings.  In addition,
Section 5(a) shall not preclude the Executive from filing a charge with or
participating in any administrative investigation or proceeding by the Equal
Employment Opportunity Commission or another Fair Employment Practices
agency.  The Executive is, however, waiving his right to recover money in
connection with any such charge or investigation.  The Executive is also waiving
his right to recover money in connection with any charge filed by any other
entity or individual, or by any federal, state or local agency.
 
6.           Remedies.
 
(a)           Each of the parties understands that by entering into this Release
such party will be limiting the availability of certain remedies that such party
may have against the other party and such party’s ability to pursue certain
claims against the other party.
 
(b)           Each of the parties acknowledges and agrees that the remedy at law
available to such party for breach of any of the obligations under this Release
would be inadequate and that damages flowing from such a breach may not readily
be susceptible to being measured in monetary terms.  Accordingly, each of the
parties acknowledges, consents and agrees that, in addition to any other rights
or remedies that such party may have at law or in equity, such party shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, without bond or security, restraining the other party from
breaching its obligations under this Release.  Such injunctive relief in any
court shall be available to the relevant party, in lieu of, or prior to or
pending determination in, any arbitration proceeding.
 
 
20

--------------------------------------------------------------------------------

 
 
7.            Cooperation.  From and after the Termination Date, the Executive
shall cooperate in all reasonable respects with the Company, its affiliates and
subsidiaries and their respective directors, officers, attorneys and experts in
connection with the conduct of any action, proceeding, investigation or
litigation involving the Company or any of its affiliates or subsidiaries,
including any such action, proceeding, investigation or litigation in which the
Executive is called to testify.
 
8.            Unfavorable Comments.
 
(a)           Public Comments by the Executive.  The Executive agrees to refrain
from making, directly or indirectly, now or at any time in the future, whether
in writing, orally or electronically:  (i) any derogatory comment concerning the
Company, its affiliates or subsidiaries or any of their current or former
directors, officers, employees or shareholders, or (ii) any other comment that
could reasonably be expected to be detrimental to the business or financial
prospects or reputation of the Company or any of its affiliates or subsidiaries.
 
(b)           Public Comments by the Company.  The Company agrees to instruct
its directors and employees to refrain from making, directly or indirectly, now
or at any time in the future, whether in writing, orally or
electronically:  (i) any derogatory comment concerning the Executive, or
(ii) any other comment that could reasonably be expected to be detrimental to
the Executive’s business or financial prospects or reputation.
 
9.            Severability Clause.  In the event any provision or part of this
Release is found to be invalid or unenforceable, only that particular provision
or part so found, and not the entire Release, will be inoperative.
 
10.           Non-admission.  Nothing contained in this Release will be deemed
or construed as an admission of wrongdoing or liability on the part of the
Company or the Executive.
 
11.           Governing Law.  All matters affecting this Release, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the State of Michigan applicable to contracts
executed in and to be performed in that State.
 
12.           Arbitration.  Any dispute or controversy arising under or in
connection with this Release shall be resolved in accordance with Section 16 of
the Employment Agreement.
 
13.           Notices.  All notices or communications hereunder shall be made in
accordance with Section 25 of the Employment Agreement:
 

 
 
21

--------------------------------------------------------------------------------

 
 
THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS RELEASE, THAT HE HAS REVIEWED
IT WITH AND OBTAINED THE ADVICE OF COUNSEL AND THAT HE FULLY KNOWS, UNDERSTANDS
AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE SAME AND MAKES
THIS RELEASE AND THE RELEASES PROVIDED FOR HEREIN VOLUNTARILY AND OF HIS OWN
FREE WILL.
 
IN WITNESS WHEREOF, the parties have executed this Release as of the date first
set forth above.
 

  AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.          
 
By:
              EXECUTIVE            
By:
        Michael K. Simonte  

 
 
 
 
 
 
 
 
 
 
 
 
 22

--------------------------------------------------------------------------------